                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

TYRONE MURRAY,

             Plaintiff,

v.                                                    Case No. 3:18-cv-1365-J-32JBT

OFFICER W. COLLINS,
et al.,

            Defendants.
_______________________________

                ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, Tyrone Murray, an inmate of the Florida penal system, initiated this

case by filing a pro se Civil Rights Complaint pursuant to 42 U.S.C. § 1983. (Doc. 1).

Because his allegations were insufficient and he raised several unrelated claims in one

pleading, the Court directed Plaintiff to file an amended complaint. See Doc. 9. The

Court advised Plaintiff that he must include all allegations and claims that he wishes

to raise in his amended complaint. Id.; see also Fritz v. Standard Sec. Life Ins. Co. of

N.Y., 676 F.2d 1356, 1358 (11th Cir. 1982) (an amended complaint supersedes the

original complaint). On December 13, 2018, Plaintiff filed an Amended Complaint. See

Doc. 11. However, six days later, on December 19, 2018, Plaintiff filed a Second

Amended Complaint essentially realleging the same allegations as those that this

Court found to be insufficient in his initial Complaint. See Doc. 14. Plaintiff is

currently proceeding on his Second Amended Complaint, and for the reasons below,

the Court finds his allegations are due to be dismissed.
      In his Second Amended Complaint, Plaintiff names the following individuals as

Defendants: Officer W. Collins; Assistant Warden P. Allen; Major R. Hester; Captain

M. Kelly; Lieutenant D. Phillips; Sergeant C. Roebuck; Captain T. Sanders; Sergeant

J. Kramer; Sergeant B. Turner; and Prison Official B. Anderson. See Doc. 14. Plaintiff

raises three claims for relief, and requests nominal damages, actual damages, and

injunctive and declaratory relief. Id. at 6-10. He further requests that this Court order

the Florida Department of Corrections to transfer him to an out-of-state prison. Id. at

10.

      The Prison Litigation Reform Act requires the Court to dismiss a case at any

time if the Court determines that the action is frivolous, malicious, fails to state a

claim upon which relief can be granted, or seeks monetary relief against a defendant

who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B). The Court liberally

construes the pro se plaintiff’s allegations. See Haines v. Kerner, 404 U.S. 519, 520-21

(1972); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011).

      “A claim is frivolous if it is without arguable merit either in law or fact.” Bilal

v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Central State Hosp.,

898 F.2d 126, 129 (11th Cir. 1990)). A complaint filed in forma pauperis which fails to

state a claim under Federal Rule of Civil Procedure 12(b)(6) is not automatically

frivolous. Neitzke v. Williams, 490 U.S. 319, 328 (1989). Section 1915(e)(2)(B)(i)

dismissals should only be ordered when the legal theories are “indisputably meritless,”

id. at 327, or when the claims rely on factual allegations which are “clearly baseless.”

Denton v. Hernandez, 504 U.S. 25, 32 (1992). “Frivolous claims include claims
                                           2
‘describing fantastic or delusional scenarios, claims with which federal district judges

are all too familiar.’” Bilal, 251 F.3d at 1349 (quoting Neitzke, 490 U.S. at 328).

Additionally, a claim may be dismissed as frivolous when it appears that a plaintiff

has little or no chance of success. Id.

       With respect to whether a complaint “fails to state a claim on which relief may

be granted,” § 1915(e)(2)(B)(ii) mirrors the language of Federal Rule of Civil Procedure

12(b)(6), so courts apply the same standard in both contexts. Mitchell v. Farcass, 112

F.3d 1483, 1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th

Cir. 2008). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “Labels and conclusions” or “a formulaic recitation of the elements of a cause

of action” that amount to “naked assertions” will not do. Id. (quotations, alteration,

and citation omitted). Moreover, a complaint must “contain either direct or inferential

allegations respecting all the material elements necessary to sustain a recovery under

some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683

(11th Cir. 2001) (quotations and citations omitted).

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that a person

acting under color of state law deprived him of a right secured under the Constitution

or laws of the United States. See Salvato v. Miley, 790 F.3d 1286, 1295 (11th Cir.

2015); Harvey v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992). Moreover, “conclusory

allegations, unwarranted deductions of facts, or legal conclusions masquerading as
                                              3
facts will not prevent dismissal.” Rehberger v. Henry Cty., Ga., 577 F. App’x 937, 938

(11th Cir. 2014) (per curiam) (quotations and citation omitted). In the absence of a

federal constitutional deprivation or violation of a federal right, a plaintiff cannot

sustain a cause of action against a defendant.

      In Claim One, Plaintiff alleges the following:

               Assistant Warden P. Allen, Major R. Hester, Lt. D. Phillips,
               Sergeant C. Roebuck, Sergeant B. Turner and Officer W.
               Collins failed to take reasonable measures to guarantee my
               safety even after I explained to them that my life was in
               jeopardy. They all have failed to provide me with the proper
               protection that I seek thereby acting with deliberate
               indifference in regards to my safety and well being. By
               ignoring my protection needs they have subjected me to a
               life threatening situation and place my well being in danger.

Doc. 14 at 8. Plaintiff contends that “prison officials” and “gang members” began

conspiring against Plaintiff on the day he was transferred to Taylor Correctional

Institution.1 Id. at 6. Plaintiff maintains that the conspiracy is ongoing and has been

“following [Plaintiff] by air waves” to his current location. Id. Plaintiff avers his

current claim is premised upon events that occurred after he arrived at Columbia

Correctional Institution. Id. According to Plaintiff, upon arrival, prison officials

threatened him and “gang members was plotting to kill and/or seriously hurt [him] on

behalf of prison officials.” Id. Plaintiff claims that on August 14, 2018, he reported a

“psychological/mental health emergency” and was moved into a shower cell awaiting

his housing assignment. Id. at 6. While in the shower cell, Plaintiff claims he stopped


      1    Taylor Correctional Institution is located within the Northern District of
Florida.
                                            4
and alerted Assistant Warden P. Allen and Major Hester about his protection needs,

but they failed to do anything. Id. at 6-7. Plaintiff alleges that when he attempted to

inform Sergeant C. Roebuck and Lt. D. Phillips about his protection needs, they

threatened to use force if Plaintiff did not return to “PM Dorm.” Id. at 7. When Plaintiff

refused to go back to “PM Dorm,” Plaintiff claims that Sergeant C. Roebuck and Lt. D.

Phillips placed Plaintiff “under A7(Pending Disciplinary (DR)) status” instead of

“pending protection.” Id. at 7-8. According to Plaintiff, this improper designation

allowed Officer W. Collins to ask another inmate to forge Plaintiff’s signature on the

“PM sign out waiver form,” so prison officials could place Plaintiff back into general

population. Id. at 8. Plaintiff claims that he then notified Sergeant B. Turner of the

error and that Sergeant B. Turner refused to help him. Id. at 8.

      Read liberally, Plaintiff appears to claim that Assistant Warden P. Allen, Major

R. Hester, Lt. D. Phillips, Sergeant C. Roebuck, Sergeant B. Turner, and Officer W.

Collins are violating Plaintiff’s Eighth Amendment rights because they know about a

conspiracy between unnamed “prison officials” and “gang/non-gang members” to kill

or seriously harm Plaintiff, but they refuse to take any actions to protect Plaintiff.

      “The Eighth Amendment ‘imposes [a] duty on [prison] officials’ to ‘take

reasonable measures to guarantee the safety of the inmates.’” De Veloz v. Miami-Dade

Cty., No. 17-13059, 2018 WL 6131780, at *6 (11th Cir. Nov. 21, 2018) (quoting Farmer

v. Brennan, 511 U.S. 825, 832 (1994)). The Eighth Amendment is violated “‘only when

a substantial risk of serious harm, of which the official is subjectively aware, exists

and the official does not respond reasonably to the risk.’” Id. (quoting Bowen v. Warden
                                            5
Baldwin State Prison, 826 F.3d 1312, 1320 (11th Cir. 2016)). Specifically, to state an

Eighth Amendment claim of deliberate indifference, Plaintiff must allege facts

sufficient to show (1) that he is subjected to a “substantial risk of serious harm,” (2)

Defendants are deliberately indifferent to that risk, and (3) causation. Purcell ex. rel.

Estate of Morgan v. Toombs Cty., 400 F.3d 1313, 1319 (11th Cir. 2005).

      Plaintiff’s alleged risk of serious harm involves a conspiracy that is affecting the

safety of the prison, and thus, Plaintiff must allege that the “conditions of

confinement” are sufficiently serious to violate the Eighth Amendment. See De Veloz,

2018 WL 6131780, at *6. Although, “an inmate need not await a tragic event before

seeking relief, he must at the very least show that a condition of his confinement poses

an unreasonable risk of serious damage to his future health and safety.” Chandler v.

Crosby, 379 F.3d 1278, 1289 (11th Cir. 2004).

      Based on a review of the Second Amended Complaint, the Court finds that

Plaintiff has failed to state a claim upon which relief may be granted. Plaintiff’s

alleged conspiracy does not amount to an unreasonable risk of serious damage to his

future safety. Indeed, Plaintiff has done no more than generally aver the existence of

a conspiracy that transpired prior to his transfer to Columbia Correctional Institution

and followed him “by air waves” thereafter. Plaintiff does not specifically identify the

individuals involved in the conspiracy or that these individuals reached an agreement

to deny Plaintiff his constitutional rights. Plaintiff also does not contend that this

alleged conspiracy, in fact, violated his constitutional rights. See Burge v. Ferguson,

619 F. Supp. 2d 1225, 1237 (M.D. Fla. 2008) (holding to properly state a claim for
                                           6
conspiracy under § 1983, a plaintiff must allege, with specificity, that the defendants

reached an agreement to deny the plaintiff his constitutional rights, and that

defendants did, in fact, violate plaintiff’s constitutional rights); Fullman v. Graddick,

739 F.2d 553, 556–57 (11th Cir. 1984) (A court may properly dismiss a conspiracy

claim if it includes only conclusory allegations and does not contain specific facts to

inform the defendant “of the nature of the conspiracy alleged.”); Grider v. City of

Auburn, Ala., 618 F.3d 1240, 1260 (11th Cir. 2010) (“A plaintiff claiming a § 1983

conspiracy must prove the defendants ‘reached an understanding’ to violate the

plaintiff's constitutional rights.”); Bailey v. Bd. of Cty. Comm’rs of Alachua Cty., Fla.,

956 F.2d 1112, 1122 (11th Cir. 1992) (“[T]he linchpin for conspiracy is agreement,

which presupposes communication.”).

      Moreover, threatening comments do not rise to the level of a constitutional

violation. See McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983) (recognizing that

“mere threatening language and gestures of a custodial office do not, even if true,

amount to constitutional violations”); Barfield v. Hetzel, No. 2:11-cv-1114-WHA, 2015

WL 758490, at *4 (M.D. Ala. Feb. 23, 2015) (unpublished) (“Derogatory, demeaning,

profane, threatening or abusive comments made by an officer to an inmate, no matter

how repugnant or unprofessional, do not rise to the level of a constitutional violation.”);

Russell v. Walton Cty. Sheriff’s Dep’t, No. 3:11-cv-5-CAR, 2011 WL 794146, at *3 (M.D.

Ga. Mar. 1, 2011) (unpublished) (“Threats, cursing, name-calling, and verbal abuse,

while unprofessional and reprehensible, do not amount to the violation of a federal

constitutional right.”); Pete’s Towing Co. v. City of Tampa, Fla., 648 F. Supp. 2d 1276,
                                            7
1287 (M.D. Fla. 2009) (citation omitted) (“[V]erbal threats and harassment are

generally not actionable under § 1983.”). Claim One is dismissed.

       In Claim Two, Plaintiff asserts that Sergeant J. Kramer, Captain T. Sanders,

and Prison Official B. Anderson violated his First Amendment rights. Specifically,

Plaintiff alleges:

                On 9/17/2018, I sent a grievance in the letter form to the
                Inspector General’s Office complaining about this entire
                situation. The Inspector General’s Office received my
                grievance . . . on 9/24/18. On 10/28/18, audio [and] video . . .
                will show Sgt. J. Kramer approach my cell and threaten me
                with a DR if I didn’t accept a cellmate instead of complying
                with proper protocol before placing two inmates in the same
                cell. I refused to accept the cellmate because of the totality
                of my overall situation due to the fact that I’m in fear for my
                life, yet, prison officials have failed to take reasonable
                measures to guarantee my safety. Sgt. Kramer wrote me a
                DR for disobeying order in which Capt. T. Sanders signed
                off on and approved of. This was retaliation because of the
                complaint I sent to the Inspector General’s Office in which
                both subjects were included in. Further, the mailroom
                prison official Ms. B. Anderson is tampering with my
                incoming [and] outgoing mail and legal mail. This started a
                while ago but it’s gotten worser ever since I filed my current
                1983 complaint.

Doc. 14 at 9.

       The First Amendment right to free speech and to petition the government for a

redress of grievances are violated when a prisoner is punished for filing a grievance or

a lawsuit concerning the conditions of his imprisonment. Moulds v. Bullard, 345 F.

App’x 387, 393 (11th Cir. 2009) (per curiam) (citation omitted); Douglas v. Yates, 535

F.3d 1316, 1321 (11th Cir. 2008); see also Bennett v. Hendrix, 423 F.3d 1247, 1250,

1254 (11th Cir. 2005) (adopting the standard that “[a] plaintiff suffers adverse action
                                               8
if the defendant's allegedly retaliatory conduct would likely deter a person of ordinary

firmness from the exercise of First Amendment rights”). Simply put, prison officials

may not retaliate against inmates for filing lawsuits or administrative grievances.

Wright v. Newsome, 795 F.2d 964, 968 (11th Cir. 1986) (per curiam).

      “The core of [a retaliation claim brought pursuant to 42 U.S.C. § 1983] is that

the prisoner is being retaliated against for exercising his right to free speech.”

O’Bryant v. Finch, 637 F.3d 1207, 1212 (11th Cir. 2011) (per curiam) (citation omitted).

Three elements are involved in a retaliation claim:

             1) the inmate’s speech was constitutionally protected; 2) the
             inmate suffered adverse action such that the [official’s]
             allegedly retaliatory conduct would likely deter a person of
             ordinary firmness from engaging in such speech; and 3)
             there is a causal relationship between the retaliatory action
             [the disciplinary punishment] and the protected speech [the
             grievance].

Mosley, 532 F.3d at 1276.

      In order to establish the third prong, a plaintiff is required to do more than

make “general attacks” upon a defendant’s motivations and must articulate

“affirmative evidence” of retaliation to prove the requisite motive. Crawford-El v.

Britton, 523 U.S. 574, 600 (1998) (citations omitted). “In other words, the prisoner

must show that, as a subjective matter, a motivation for the defendant’s adverse action

was the prisoner’s grievance or lawsuit.” Jemison v. Wise, 386 F. App’x 961, 965 (11th

Cir. 2010) (per curiam) (citation omitted) (finding the district court erred by dismissing

a complaint alleging retaliation with prejudice, “regardless of whether the retaliation

claim ultimately [would] ha[ve] merit”).
                                            9
       To establish subjective intent, a prisoner must provide more than conclusory

assertions, possibly through a chronology of events that can be used to infer retaliatory

intent. Williams v. Brown, 347 F. App’x 429, 435 (11th Cir. 2009) (per curiam) (finding

conclusory allegations insufficient but officer’s temporal reaction to a grievance and

circumstantial evidence sufficient to state a claim). However, because prison officials’

actions are presumed reasonable, an inmate must produce evidence to support

“specific, nonconclusory factual allegations that establish improper motive causing

cognizable injury.” Crawford-El, 523 U.S. at 598.

       Even assuming arguendo that Plaintiff has sufficiently alleged the first two

prongs of the three-prong test as it pertains to Sergeant J. Kramer, Plaintiff fails to

allege a causal connection between his September 17, 2018, grievance and the October

28, 2018, disciplinary report. Indeed, Plaintiff explains that “Sgt. J. Kramer wrote me

a DR for disobeying [an] order,” i.e. refusing to accept a cellmate. Doc. 14 at 9. In turn,

Plaintiff states he refused to accept the cellmate because “of the totality of [his] overall

situation . . . prison officials have failed to take reasonable measures to guarantee [his]

safety.” Id. Likewise, Plaintiff claims that the September 17, 2018, grievance detailed

the “entire situation,” clearly inferring that the grievance set forth this alleged

conspiracy underlying Plaintiff’s Second Amended Complaint. Id. While Plaintiff

claims that Sergeant J. Kramer was “included in” the September 17, 2018, grievance,

this conclusory statement alone does not draw a sufficient connection between

Sergeant J. Kramer’s decision to issue the disciplinary report and the nature of the

allegations that Plaintiff included in the subject grievance. Therefore, the Court finds
                                            10
that Plaintiff fails to allege that Sergeant J. Kramer’s actions were based on a

retaliatory motive instead of legitimate actions taken pursuant to an institutional

policy.

          Plaintiff also fails to sufficiently allege that Captain T. Sanders’ “approval” of

the disciplinary report was retaliatory. The causal connection between the grievance

and Captain T. Sanders’ actions is insufficient. Further, Plaintiff does not allege that

Captain T. Sanders is responsible for ordering disciplinary reports or that he had any

control over Sergeant J. Kramer’s ability to issue a disciplinary report.

          Finally, as to Prison Official B. Anderson, Plaintiff wholly fails to allege that

Prison Official B. Anderson’s alleged mail tampering is retaliation for the September

17, 2018, grievance or otherwise. As such, Claim Two is dismissed.

          In Claim Three, Plaintiff alleges that Captain M. Kelly violated his Fourteenth

Amendment rights by depriving him of his personal property. Doc. 14 at 9. It is well-

settled that the Due Process Clause is not offended when a state employee

intentionally deprives a prisoner of his property as long as the State provides him with

a meaningful post-deprivation remedy. See Hudson v. Palmer, 468 U.S. 517, 533

(1984); Jackson v. Hill, 569 F. App’x 697, 698 (11th Cir. 2014); Taylor v. McSwain, 335

F. App’x 32, 34 (11th Cir. 2009) (“Regarding deprivation of property, a state employee’s

unauthorized intentional deprivation of an inmate’s property does not violate due

process under the Fourteenth Amendment if a meaningful postdeprivation remedy for

the loss is available.”). Plaintiff has an available, adequate post-deprivation remedy

under state law. “Under Florida law, [a plaintiff] can sue the officers for the conversion
                                              11
of his personal property.” Jackson, 569 F. App’x at 698 (citing Case v. Eslinger, 555

F.3d 1317, 1331 (11th Cir. 2009)). Moreover, any assertion that Captain M Kelly was

negligent when he failed to ensure that Plaintiff’s property was replaced or returned

does not rise to the level of a Fourteenth Amendment violation. See Maddox v.

Stephens, 727 F.3d 1109, 1119 (11th Cir. 2013) (stating mere negligence does not rise

to the level of a substantive due process violation). This Claim is dismissed.

        It is, therefore, ORDERED AND ADJUDGED:

        1.   This case is DISMISSED without prejudice.

        2.   The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close the file.

        DONE AND ORDERED at Jacksonville, Florida, this 7th day of January,

2019.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge

c: Tyrone Murray, #634405




                                          12
